 

Case 6:19-cr-00082-RBD-LRH Document 7 Filed 03/11/19 Page 1 of 1 PagelD 36

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:19-mj-1151

MAURICE DEVANTAY
KIMBROUGH

 

ORDER APPOINTING
FEDERAL PUBLIC DEFENDER

Because the above named defendant has testified under oath or has otherwise satisfied this
Court that he: (1) is unable to employ counsel, and (2) does not wish to waive counsel, and because
the interests of justice so require, it is

ORDERED that the Federal Public Defender is appointed to represent the above named
defendant in this case. The defendant may be required to contribute to the cost of this
representation depending on circumstances to be determined at a later date.

DONE and ORDERED in Orlando Florida on March 11, 2019.

LESLIE R. HOFFMA
UNITED STATES MAGIST E JUDGE

Copies furnished to:

United States Attorney
Federal Public Defender

 
